Citation Nr: 1622446	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a disability manifested by blackouts with frequent loss of consciousness, to include as secondary to service-connected cervical spondylosis

2. Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to December 11, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and C.G. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record.

In October 2015, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claim of entitlement to service connection for a disability manifested by blackouts with frequent loss of consciousness, to include as secondary to service-connected cervical spondylosis, as noted in the October 2015 Board remand, he testified during his May 2015 Travel Board hearing that private physicians told him that his blackouts had been caused by his service-connected cervical spine disability, and that he stopped experiencing blackouts, which he had experienced since service, following surgery on his cervical spine in 2012.  During his December 2011 VA examination, he stated that he experienced loss of consciousness during cervical spine range of motion.  In his August 2014 Substantive Appeal, he asserted that he had a traumatic brain injury (TBI), manifested by his blackouts, related to his in-service injury giving rise to service connection for a cervical spine disability.  The Board thus sought a VA opinion as to the etiology of his claimed disability manifested by blackouts with frequent loss of consciousness, to include whether such was secondary to his service-connected cervical spine disability.

The Veteran's service treatment records show that he was involved in a motor vehicle accident on March 19, 1978, and seen at the emergency room at the U.S. Army Medical Department at Ft. Carson, CO.  On his separation examination in April 1978, he gave a history of a head injury.  The Board, in October 2015, directed the AOJ to obtain the Veteran's complete service treatment records, to include all clinical records and any hospitalization records.  A December 2015 response from the National Personnel Records Center (NPRC) indicates that the Ft. Carson emergency room treatment records were not available at that location.  In a January 2016 report of telephone contact, the Veteran reported that he was aware that his records from the Ft. Carson emergency room were unavailable.  On remand, the AOJ should make a further attempt to obtain the Veteran's emergency room records from Ft. Carson, CO, from the U.S. Army Medical Department at Ft. Carson, CO, or any other appropriate federal records repository.

In the October 2015 remand, the Board directed the AOJ to obtain the Veteran's relevant private treatment records from Drs. Ralph Bevivino, Pauline Chao, and Sands, and Glover Memorial Hospital, Mass General Hospital (Drs. Bogle or Bolder), and Boston Children's Hospital.  The Board also directed the AOJ to obtain the Veteran's VA treatment records, after identification from the Veteran as to the VA facility at which he was treated, dated from June 1978 to July 2010.  

To date, the Veteran has not responded to the AOJ's November 2015 inquiry as to such VA and private records, including a request that he identify and authorize VA to obtain his relevant private treatment records and identify the VA facility at which he was treated prior to July 2010.  Such records are significant in the present appeal, as the VA examiner, as will be discussed below, appears to have been unable to render an etiological opinion as to the Veteran's claimed condition on the basis that there was no information available that documented the nature of the episodes.  On remand, the AOJ should inform the Veteran of such and provide him a final opportunity to identify and authorize and/or supplement the record with the relevant VA and private treatment records. 

During his November 2015 VA examination, the Veteran reported that while such had occurred over a long period of time, from 1977 to 2012, he had not experienced an episode of blackouts or loss of consciousness since 2012.  The examiner reported that he was unaware of any records that documented the nature of the episodes or any evaluation, and that there were many causes of syncope.  He reported that the history the Veteran provided did not allow for reasonable assessment of the nature and etiology of the condition, and that any assertion about such would be mere speculation.  The examiner further reported that any assertion that there was a causal relationship between the claimed condition and the service-connected cervical spine disability would be mere speculation, and explained that he was unaware of any documentation or information that established the nature and etiology of the claimed condition and in absence of any such information, it could be said that among the possible causes of the claimed condition, the Veteran's service-connected cervical spine disability was an unlikely cause, as the effects of such are manifested downstream, away from brain, and changes in consciousness are not. 

The November 2015 VA opinion is inadequate in order to adjudicate the issue of service connection.  No party argues that the Veteran no longer experiences blackouts or loss of consciousness, however, in a January 2016 statement; he reported that he felt dizzy after cervical spine range motion testing on VA examination in November 2015.  While the examiner opined that the effects of the Veteran's service-connected cervical spine disability manifest downstream, away from the brain, and thus below the neck, as opposed to in the head, the examiner did not have the opportunity to comment on the Veteran's recent complaints of dizziness with use of the neck.  Also, the examiner did not comment or explain any possible TBI present from the in-service cervical spine injury.  Also, the examiner did not comment on the evaluation of such episodes of record, dated in June 1991. On remand, the AOJ should afford the Veteran another VA examination to determine the etiology of any dizziness with cervical spine range of motion, or any related symptoms, including blackouts or loss of consciousness.   

As to the Veteran's claim of entitlement to a TDIU, such was on appeal at the time of the October 2015 Travel Board remand, from the October 2010 rating decision which denied the same.  While the case was in remand status, in a February 2016 rating decision, the RO awarded the Veteran a 100 percent rating for his service-connected cervical spine disability, effective December 11, 2014, and ending March 31, 2015, pursuant to 38 C.F.R. § 4.30 (2015) for surgical or other treatment necessitating convalescence.  The RO also granted SMC at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2015) effective December 11, 2014, through March 31, 2015.  From April 1, 2015 forward, the Veteran was in receipt of a combined 100 percent schedular rating and SMC based upon the need for aid and attendance under 38 U.S.C.A. § 1114(l) (West 2015).  As a result, the RO, in the February 2016 rating decision, determined that the Veteran's claim of entitlement to a TDIU was moot.  The issue was thus not readjudicated in the February 2016 Supplemental Statement of the Case (SSOC).  However, the claim of entitlement to a TDIU prior to December 11, 2014, is not moot as the maximum compensation possible is not in effect.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

The Board, in its October 2015 remand, sought from the Veteran a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  By a November 2015, the AOJ requested that the Veteran complete such form; however, to date, the Veteran has not responded.  The Veteran's employment information, beyond that of what he has provided in his lay statements, is necessary to adjudicate the issue of entitlement to a TDIU.  On remand, the AOJ should provide the Veteran a final opportunity to supplement the record with a completed VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file from the U.S. Army Medical Department at Ft. Carson, CO, and any other appropriate federal records repository, the Veteran's records from the Ft. Carson emergency room service treatment records from his active period of service dated from March 1978 to June 1978.  If a negative response, or no response, is received from any federal records repository, the claims file should be properly documented and the Veteran properly notified in this regard.  

2.  Contact the Veteran and provide him a final opportunity to identify and authorize VA to obtain his relevant private treatment records, specifically, his private treatment records from Drs. Ralph Bevivino, Pauline Chao, and Sands; Glover Memorial Hospital, Mass General Hospital (Drs. Bogle or Bolder), and Boston Children's Hospital.  Provide him VA Forms 21-4142 Authorization and Consent to Release Information to the VA, and obtain and associate with the claims file any identified and authorized private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  If a negative response, or no response, is received from any treatment provider, the claims file should be properly documented and the Veteran properly notified in this regard.  

3. Contact the Veteran and provide him a final opportunity to identify the VA facility at which he was treated from June 1978 to July 2010.  If any response is received from the Veteran, obtain and associate with the claims file such VA treatment records.  If a negative response, or no response, is received from any VA facility, the claims file should be properly documented and the Veteran properly notified in this regard.  

4.  Contact the Veteran and provide him a final opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. If a negative response, or no response, is received from any employer, the claims file should be properly documented and the Veteran properly notified in this regard.  

5. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any disability found present during the appellate period, including the periods of blackouts and loss of consciousness in the years preceding 2012, to the time of the Veteran's June 2010 claim of entitlement to service connection.  All indicated tests and studies should be completed, specifically, any testing to rule out a TBI.
(a) For any current TBI or disability manifested by blackouts or loss of consciousness, or dizziness, or any such disability present from June 2010 to the present, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service motor vehicle accident on March 19, 1978, with emergency treatment and report of head injury, resulting in his service-connected cervical spine disability, as well as his complaints of blackouts and loss of consciousness from the time of the service to 2012, as well as the dizziness reported on cervical spine range of motion testing after 2012, in November 2015, and the evaluation for the condition in June 1991.  

(b) For any current TBI or disability manifested by blackouts or loss of consciousness, or dizziness, or any such disability present from June 2010 to the present, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability is proximately due to, or the result of, the Veteran's service-connected cervical spine disability, specifically considering the Veteran's complaints of dizziness reported on cervical spine range of motion testing.  

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any such disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected cervical spine disability, specifically considering the Veteran's complaints of dizziness reported on cervical spine range of motion testing.  

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims on appeal, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




